Oliver, Presiding Judge:
The appeals for reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision on a stipulation entered into by and between counsel for the respective parties hereto, wherein it is agreed, in substance, as follows:
(1) That the instant merchandise is the same in all material respects as the imported Christmas trees involved in United States v. G. R. Kirk Co., F. W. Myers & Co., Reap. Dec. 5636.
(2) That the issues herein (except as to the per se values of the trees) are the same in all material respects as the issues involved in said decision.
(3) That the record in the Kirk case, supra, may be incorporated in and made a part of the record in the present case.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as set forth in schedule B, hereto attached and made a part hereof.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed.
Judgment will be rendered accordingly.
*359Schedule B



Schedule B